Case: 14-30519      Document: 00512869993         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 14-30519                       December 15, 2014
                                                                            Lyle W. Cayce
GREGORY NAVARRE,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

JAMES LEBLANC; N. BURL CAIN; NATHANIEL JOHNSON, Lieutenant;
MARK BRIGGS, Master Sergeant; D. FOSTER, Sergeant,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-555


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Gregory Navarre, Louisiana prisoner # 87501, seeks authorization to
proceed in forma pauperis (IFP) in his appeal of the district court’s order
granting the defendants’ motion for summary judgment and dismissing his 42
U.S.C. § 1983 complaint.              Navarre argues that the district court
mischaracterized the summary judgment evidence and that there is a genuine




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30519     Document: 00512869993     Page: 2   Date Filed: 12/15/2014


                                  No. 14-30519

dispute with respect to material issues regarding the defendants’ deliberate
indifference to their duty to protect him from injury by other inmates.
      The evidence presented does not reflect that the defendants acted with
deliberate indifference to Navarre’s right to be protected from a substantial
risk of harm at the hand of other inmates. See Farmer v. Brennan, 511 U.S.
825, 833 (1994). Navarre failed to raise a genuine dispute with respect to any
material facts that precluded the district court’s grant of summary judgment.
See FED. R. CIV. P. 56(a). Navarre has failed to raise an issue of arguable merit.
Consequently, we may dismiss this frivolous appeal sua sponte. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Navarre’s motion to proceed IFP is DENIED, and the appeal is
DISMISSED.




                                        2